Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 1 of 7 PageID #: 2337



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:11-CR-00085-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 FRANCISCO JAVIER CAMACHO (01)                     MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court is a second Motion for Compassionate Release or Release to Home

 Confinement [doc. 298] filed by defendant Francisco Javier Camacho. The government

 opposes the motion. Doc. 302.

                                              I.
                                       BACKGROUND

        Following his conviction of one count of interfering with commerce by robbery, a

 violation of 18 U.S.C. § 1951, and one count of carrying a firearm during a crime of

 violence, a violation of 18 U.S.C. § 924(c), Mr. Camacho was sentenced in this court on

 September 11, 2014, to a combined term of 154 months’ imprisonment. Doc. 254. This

 sentence was at the low end of the Guideline range, which provided for a 70 to 87 month

 term on the robbery conviction and a consecutive 84 month term on the firearm conviction.

 Doc. 261. Mr. Camacho did not appeal his conviction or sentence and his motion to vacate

 under 28 U.S.C. § 2255 was denied by the court on December 4, 2018. Doc. 285. According

 to BOP records, his projected release date is February 20, 2022, and he will be eligible for

 home confinement on August 20, 2021. Doc. 289, att. 1, p. 4.


                                             -1-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 2 of 7 PageID #: 2338



        Mr. Camacho is now incarcerated at the Federal Correctional Institute at Butner,

 North Carolina. He moved to reduce or modify his sentence under 18 U.S.C. §

 3582(c)(1)(A), seeking either early release or release to home confinement based on his

 fear of contracting COVID-19. Doc. 289. The government opposed the motion on the

 grounds that he has not exhausted his administrative remedies, and the court rejected the

 petition on that same basis. Docs. 293, 295. Mr. Camacho now files a second motion for

 compassionate release, showing that the BOP denied his request. Doc. 298. The

 government opposes the motion on the merits. Doc. 302.

                                             II.
                                   LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite


                                             -2-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 3 of 7 PageID #: 2339



 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

        Mr. Camacho shows that he filed a request for compassionate release with the

 warden at FCI Butner, citing his medical conditions of obesity and hypertension and his

 fear of contracting COVID-19. Doc. 298, att. 1, p. 12. He also shows that this request was

 denied on June 4, 2020. Specifically, the warden stated:

               At this time, you do not meet the guidelines outlined in Program
        Statement 5050.50, Compassionate Release/Reduction in Sentence:
        Procedures for Implementation of 18 U.S.C. § 3582(c)(1)(a) and 4205(g),
        Section 3b., Debilitated Medical Condition. . . . Although you have medical
        conditions, you do not have a debilitating medical condition. You are
        medically stable and independent in your activities of daily living.
        Accordingly, your RIS request is denied at this time.
               At present, you are receiving appropriate medical care and treatment
        by Health Services Staff. We are committed to providing you with the
        necessary and appropriate care for your medical needs.

 Id. at 11. Accordingly, the request is exhausted and the court may now consider Mr.

 Camacho’s motion.

        In support of his motion, Mr. Camacho attaches health services records from 2019

 that confirm his conditions of obesity and hypertension. Id. at 2–9. The government notes

 that the conditions are managed with his care through the BOP and that managed medical

 conditions generally do not provide a basis for compassionate release under the relevant

 program statements. Doc. 302, pp. 5–6; see BOP Prog. Statement 5050.50. It

 acknowledges, however, that this statement and other case law cited in reference to chronic

 conditions do not reflect present concerns about the COVID-19 pandemic. Several courts


                                              -3-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 4 of 7 PageID #: 2340



 have found that the pandemic may present an extraordinary and compelling circumstance

 warranting compassionate release, particularly in the case of a defendant who is at risk for

 severe illness by reason of preexisting medical conditions. See United States v. Mazur, __

 F.Supp.3d __, 2020 WL 2113613, at *4 (E.D. La. May 4, 2020) (collecting cases); see also

 United States v. Furlow, 2020 WL 3967719 (W.D. La. Jul. 13, 2020); United States v.

 Malone, 2020 WL 3065905 (W.D. La. June 9, 2020).

        As another division of this court recently noted, FCI Butner has been battling an

 active coronavirus outbreak for some time now. Malone, 2020 WL 3065905 at *6. All four

 facilities at that institution report active cases among inmates, with two inmate cases and

 two staff cases currently reported at the facility where Mr. Camacho is housed. See Federal

 Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited

 August 3, 2020). Another facility within that same complex, however, currently has 75

 active inmate cases. Id. Additionally, the CDC reports that people with a body mass index

 of 30 or higher are at an increased risk of severe illness from the virus. See Centers for

 Disease Control and Prevention, People Who Are at Increased Risk for Severe Illness,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

 risk.html (last visited July 24, 2020). Meanwhile, those with hypertension may also be at

 an increased risk. Id. The government concedes that obesity is a risk factor and that Mr.

 Camacho’s increased risk of severe illness under the pandemic conditions might create

 extraordinary circumstances justifying release. Doc. 302, pp. 6–7. Nevertheless, it

 maintains that the motion should be denied due to Mr. Camacho’s criminal history and

 potential danger to others in the community.

                                             -4-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 5 of 7 PageID #: 2341



        Even where the defendant has demonstrated that he is eligible for compassionate

 relief based on extraordinary circumstances, the court is also required to “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable . . . .” 18 U.S.C. §

 3582(c)(1)(A). Section 3553(a) contains factors that the court must consider in determining

 the length of a sentence, including (1) to reflect the seriousness of the offense, (2) to afford

 adequate deterrence of criminal conduct, and (3) to protect the public from further crimes

 of the defendant. 18 U.S.C. § 3553(a)(2).

        With about one and a half years until his release, Mr. Camacho has little more than

 ten percent remaining of his original 154-month sentence. As the government points out,

 however, the offense that earned this sentence involved an armed robbery during a staged

 drug deal in which two victims were tied up. Doc. 253 (PSI), ¶¶ 16–17. One victim stated

 that Mr. Camacho pointed a gun at his head while another stated that he waved the gun

 around during the incident but did not point it at her. Id. at ¶¶ 22, 24. When one of the

 victims escaped and pursued Mr. Camacho and his codefendant in a vehicle, Mr. Camacho

 brandished a firearm from the window of his car. Id. at ¶ 20. A spent cartridge was

 recovered from the interior of Camacho’s vehicle, which was matched to his weapon, and

 a projectile ricochet groove on the side of the vehicle indicated that a bullet was fired from

 the passenger side window. Id.

        The record shows that Mr. Camacho was 39 years old at the time of the offense and

 had a lengthy criminal history, including convictions for burglary, possession of a sawed-

 off shotgun (in connection with a gang-related drive-by shooting), robbery, and possession

 of drug paraphernalia; and multiple parole violations. Id. at ¶¶ 51–57. Additionally, while

                                               -5-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 6 of 7 PageID #: 2342



 in pretrial custody Mr. Camacho threatened his codefendant in an effort to have him sign

 an affidavit denying Mr. Camacho’s involvement in the crime. Id. at ¶ 26. Other inmates

 asserted that Mr. Camacho attempted to have his codefendant shanked at the jail after he

 would not sign the affidavit. Id. at ¶¶ 27–29.

        In support of his original motion, however, Mr. Camacho submitted records

 showing that he has earned substantial good conduct time. See doc. 289, att. 1, p. 6. He

 shows that he has completed coursework in several areas through the BOP and asserts that

 he has had no violent incident reports throughout his incarceration. Doc. 289, p. 2; doc.

 289, att. 1, pp. 9–19. He was classified as a medium recidivism risk in December 2019,

 and his reentry programming paperwork from around the same time reflects a “clear

 conduct since last review” as well as “[maintenance] of family/community ties by

 calling/writing at least twice/month.” Doc. 289, att. 1, pp. 7–8.

        Based on these factors, the government argues that the original sentence was

 adequately calculated to reflect the seriousness of the offense and that Mr. Camacho’s

 history and offense characteristics necessitate he serve his full sentence in the interest of

 protecting the public. Having considered the relevant factors, however, the court finds that

 Mr. Camacho has made a sufficient demonstration of rehabilitation through his conduct

 while incarcerated. In light of the substantial amount of time already served and the good

 conduct he has displayed while incarcerated, the factors set forth in § 3553(a) do not

 override the court’s determination that the dangers posed by the COVID-19 pandemic

 serve as a basis for reducing Mr. Camacho’s sentence. In order to address the recidivism



                                              -6-
Case 2:11-cr-00085-JDC-KK Document 303 Filed 08/04/20 Page 7 of 7 PageID #: 2343



 risk, however, the court will order that the defendant be initially released to a halfway

 house and serve the first six months of his supervised release there.

                                             III.
                                        CONCLUSION

        For the reasons stated above the Motion for Compassionate Release [doc. 298] will

 be GRANTED, subject to special conditions of supervised release set forth in the

 accompanying order.

        THUS DONE AND SIGNED in Chambers on this 4th day of August, 2020.


                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                             -7-
